Case 2:20-cv-05686-SJF-AKT Document 1 Filed 11/23/20 Page 1 of 12 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------
DR. DAVID SIMAI,
on behalf of Plaintiff and the class defined herein,

                          Plaintiff,

        v.

DOCSBACKOFFICE.COM, INC.
and JOHN DOES 1-10,

                           Defendants.
-------------------------------------------------------------------

                                   COMPLAINT – CLASS ACTION

                                              INTRODUCTION

        1.       Plaintiff Dr. David Simai brings this action to secure redress for the actions of

Defendants Docsbackoffice.com, Inc. and John Does 1-10, in sending or causing the sending of

unsolicited advertisements to telephone facsimile machines in violation of the Telephone

Consumer Protection Act, 47 U.S.C. §227 (“TCPA”) and New York General Business Law

§396-aa..

        2.       The TCPA expressly prohibits unsolicited fax advertising. Unsolicited fax

advertising damages the recipients. The recipient is deprived of its paper and ink or toner and

the use of its fax machine. The recipient also wastes valuable time it would have spent on

something else. Unsolicited faxes prevent fax machines from receiving and sending authorized

faxes, cause wear and tear on fax machines, and require labor to attempt to identify the source

and purpose of the unsolicited faxes.

                                                   PARTIES

        3.       Plaintiff Dr. David Simai has offices in the Eastern District of New York, where

he maintains telephone facsimile equipment that automatically prints incoming faxes onto paper

using toner / ink.

        4.       Defendant Docsbackoffice.com, Inc. is a Delaware corporation with a principal


                                                         1
Case 2:20-cv-05686-SJF-AKT Document 1 Filed 11/23/20 Page 2 of 12 PageID #: 2



place of business at 355 Post Avenue, Suite 103, Westbury, New York 113590. Its Registered

Agent is Corporation Service Company, 251 Little Falls Dr., Wilmington. Delaware 19808.

       5.      John Does 1-10 are other natural or artificial persons that were involved in the

sending of the facsimile advertisements described below. Plaintiff does not know who they are.

                                   JURISDICTION AND VENUE

       6.      This Court has jurisdiction under 28 U.S.C. §1331. Mims v. Arrow Financial

Services, LLC, 132 S. Ct. 740, 751-53 (2012).

       7.      Personal jurisdiction exists in that Defendants:

               a.      Have committed tortious acts in New York by causing the transmission of

                       unlawful communications into the state.

               b.      Are located in and transacted business in New York.

       8.       Venue in this District is proper for the same reason.

                                               FACTS

       9.      On June 4, 2020, Dr. David Simai received the unsolicited fax advertisement

attached as Exhibit A on his facsimile machine

       10.     Plaintiff is a doctor who has offices in the Eastern District of New York where he

sees and treats patients on a regular basis.

       11.     Plaintiff, a doctor with a medical practice, would be the target of an unsolicited fax

advertising revenue management services to medical practitioners.

       12.     Discovery may reveal the transmission of additional faxes to Plaintiff.

       13.     The faxes identify the sender as Charles N. Friedlander, Chief Medical Officer of

Docsbackoffice.com and promote the use of its revenue management services.

       14.     The phone number and address on the fax are also used by Docsbackoffice.com

       15.     Defendants either negligently or wilfully violated the rights of Plaintiff and other

recipients in sending the faxes.




                                                 2
Case 2:20-cv-05686-SJF-AKT Document 1 Filed 11/23/20 Page 3 of 12 PageID #: 3



       16.     Plaintiff had no prior relationship with Defendants and had not authorized the

sending of fax advertisements to Plaintiff.

       17.     On information and belief, the fax attached hereto was sent as part of a mass

broadcasting of faxes.

       18.     The TCPA makes unlawful the “use of any telephone facsimile machine,

computer or other device to send an unsolicited advertisement to a telephone facsimile machine

...” 47 U.S.C. §227(b)(1)(C).

       19.     On information and belief, Defendants have transmitted similar unsolicited fax

advertisements to at least 40 other persons in New York.

       20.     There is no reasonable means for Plaintiff or other recipients of Defendants’

unsolicited advertising faxes to avoid receiving illegal faxes. Fax machines must be left on and

ready to receive the urgent communications authorized by their owners.

       21.     Defendants’ conduct caused recipients of their advertising to bear the cost thereof.

This gave Defendants an unfair competitive advantage over businesses that advertise lawfully,

such as by direct mail. For example, an advertising campaign targeting one million recipients

would cost $500,000 if sent by U.S. mail but only $20,000 if done by fax broadcasting. The

reason is that instead of spending $480,000 on printing and mailing his ad, the fax broadcaster

misappropriates the recipients’ paper and ink. “Receiving a junk fax is like getting junk mail

with the postage due”. Remarks of Cong. Edward Markey, 135 Cong Rec E 2549, Tuesday,

July 18, 1989, 101st Cong. 1st Sess.

                                       COUNT I – TCPA

       22.     Plaintiff incorporates ¶¶ 1-21.

       23.     The TCPA makes unlawful the “use of any telephone facsimile machine,

computer or other device to send an unsolicited advertisement to a telephone facsimile machine

...” 47 U.S.C. §227(b)(1)(c).

       24.     The TCPA, 47 U.S.C. §227(b)(3), provides:


                                                 3
Case 2:20-cv-05686-SJF-AKT Document 1 Filed 11/23/20 Page 4 of 12 PageID #: 4



                Private right of action.

                A person or entity may, if otherwise permitted by the laws or rules of court
                of a State, bring in an appropriate court of that State–

                        (A) an action based on a violation of this subsection or the regulations
                        prescribed under this subsection to enjoin such violation,

                        (B) an action to recover for actual monetary loss from such a
                        violation, or to receive $500 in damages for each such violation,
                        whichever is greater, or

                        (C) both such actions.

                If the Court finds that the defendant willfully or knowingly violated this
                subsection or the regulations prescribed under this subsection, the court
                may, in its discretion, increase the amount of the award to an amount equal
                to not more than 3 times the amount available under the subparagraph (B) of
                this paragraph.

        25.     Plaintiff and each class member suffered damages as a result of receipt of the

unsolicited faxes, in the form of time, paper and ink or toner consumed as a result. Furthermore,

Plaintiff’s statutory right of privacy was invaded.

        26.     Plaintiff and each class member is entitled to statutory damages.

        27.     Defendants violated the TCPA even if their actions were only negligent.

        28.     Defendants should be enjoined from committing similar violations in the future.

                                     CLASS ALLEGATIONS

        29.     Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), Plaintiff brings this claim on behalf of

a class, consisting of (a) all persons (b) who, on or after a date four years prior to the filing of this

action (28 U.S.C. §1658), (c) were sent faxes by or on behalf of Defendant Docsbackoffice.com,

Inc., advertising or promoting its goods or services for sale, (d) where Defendants do not have

evidence of consent or an established business relationship prior to the sending of the faxes.

        30.     The class is so numerous that joinder of all members is impractical. Plaintiff

alleges on information and belief, based on the generic nature of the fax, that there are more than

40 members of the class.

        31.     There are questions of law and fact common to the class that predominate over


                                                   4
Case 2:20-cv-05686-SJF-AKT Document 1 Filed 11/23/20 Page 5 of 12 PageID #: 5



any questions affecting only individual class members. The predominant common questions

include:

               a.      Whether Defendants engaged in a pattern of sending unsolicited fax

                       advertisements;

               b.      The manner in which Defendants compiled or obtained the list of fax

                       numbers;

               c.      Whether Defendants thereby violated the TCPA.

       32.     Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has

retained counsel experienced in handling class actions and claims involving unlawful business

practices. Neither Plaintiff nor Plaintiff's counsel have any interests which might cause them not

to vigorously pursue this action.

       33.     Plaintiff’s claims are typical of the claims of the class members. All are based on

the same factual and legal theories.

       34.     A class action is the superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of separate

claims against Defendants is small because it is not economically feasible to bring individual

actions.

       35.     Numerous courts have certified class actions under the TCPA. Holtzman v.

Turza, 08cv2014, 2009 WL 3334909, 2009 U.S. Dist. LEXIS 95620 (N.D.Ill. Oct. 14, 2009), aff’d

in part, rev’d in part, vacated in part, 728 F.3d 682 (7th Cir. 2013); Ballard RN Center, Inc. v.

Kohll's Pharmacy and Homecare, Inc. 2015 IL 118644, 48 N.E.3d 1060; American Copper & Brass,

Inc. v. Lake City Indus. Products, Inc., 757 F.3d 540, 544 (6th Cir. 2014); In re Sandusky Wellness

Center, LLC, 570 Fed.Appx. 437, 437 (6th Cir. 2014); Sandusky Wellness Center, LLC v. Medtox

Scientific, Inc., 821 F.3d 992, 998 (8th Cir. 2016); Sadowski v. Med1 Online, LLC, 07cv2973, 2008

WL 2224892, 2008 U.S. Dist. LEXIS 41766 (N.D.Ill. May 27, 2008); CE Design Ltd. v. Cy’s

Crabhouse North, Inc., 259 F.R.D. 135 (N.D.Ill. 2009); Targin Sign Systems, Inc. v. Preferred


                                                  5
Case 2:20-cv-05686-SJF-AKT Document 1 Filed 11/23/20 Page 6 of 12 PageID #: 6



Chiropractic Center, Ltd., 679 F.Supp.2d 894 (N.D.Ill. 2010); Garrett v. Ragle Dental Laboratory,

Inc., 10cv1315, 2010 WL 4074379, 2010 U.S. Dist. LEXIS 108339 (N.D.Ill. Oct. 12, 2010); Hinman

v. M&M Rental Center, Inc., 545 F.Supp.2d 802 (N.D.Ill. 2008); G.M. Sign, Inc. v. Group C

Communications, Inc., 08cv4521, 2010 WL 744262, 2010 U.S. Dist. LEXIS 17843 (N.D.Ill. Feb.

25, 2010); Kavu, Inc. v. Omnipak Corp., 246 F.R.D. 642 (W.D.Wash. 2007); Display South, Inc. v.

Express Computer Supply, Inc., 961 So.2d 451, 455 (La.App. 2007); Display South, Inc. v. Graphics

House Sports Promotions, Inc., 992 So.2d 510 (La.App. 2008); Lampkin v. GGH, Inc., 146 P.3d 847

(Ok.App. 2006); ESI Ergonomic Solutions, LLC v. United Artists Theatre Circuit, Inc., 203 Ariz.

94, 50 P.3d 844 (2002); Core Funding Group, LLC v. Young, 792 N.E.2d 547 (Ind.App. 2003);

Critchfield Physical Therapy v. Taranto Group, Inc., 293 Kan. 285, 263 P.3d 767 (2011); Karen S.

Little, L.L.C. v. Drury Inns, Inc., 306 S.W.3d 577 (Mo.App. 2010); Lindsay Transmission, LLC v.

Office Depot, Inc., 4:12cv221, 2013 WL 275568, 2013 U.S. Dist. LEXIS 9554 (E.D.Mo. Feb. 24,

2013).

         36.    Management of this class action is likely to present significantly fewer difficulties

that those presented in many class actions, e.g. for securities fraud.

         WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

the class and against Defendants for:

                a.     Actual damages;

                b.     Statutory damages;

                c.     An injunction against the further transmission of unsolicited fax

                       advertising;

                d.     Costs of suit;

                e.     Such other or further relief as the Court deems just and proper.

               COUNT II – NEW YORK GENERAL BUSINESS LAW § 396-aa
         37.    Plaintiff incorporates ¶¶ 1-21.

         38.    Defendants violated New York General Business Law § 396-aa, by sending


                                                  6
Case 2:20-cv-05686-SJF-AKT Document 1 Filed 11/23/20 Page 7 of 12 PageID #: 7



unsolicited fax advertising to Plaintiff and others.

       39.     New York General Business Law § 396-aa provides:

               1.      It shall be unlawful for a person, corporation, partnership or association to
                       initiate the unsolicited transmission of telefacsimile messages promoting
                       goods or services for purchase by the recipient of such messages. For
                       purposes of this section, “telefacsimile” shall mean every process in which
                       electronic signals are transmitted by telephone lines for conversion into
                       written text. This section shall not apply to telefacsimile messages sent to
                       a recipient with whom the initiator has had a prior contractual or business
                       relationship. Notwithstanding the above, it shall be unlawful to initiate
                       any telefacsimile message to a recipient who has previously clearly
                       indicated to the initiator by any verbal, written or electronic means that the
                       recipient does not want to receive telefacsimile messages from the
                       initiator.
               2.      Every unsolicited telefacsimile message sent to a recipient shall contain a
                       notice that informs the recipient of the ability, granted by subdivision one
                       of this section, to prevent the transmission of future unsolicited
                       telefacsimile messages. Such notice shall be clear and conspicuous and on
                       the first page of the telefacsimile message and include a domestic contact
                       telephone number and facsimile machine number for the recipient to
                       transmit such a request to the initiator.
                       If neither the required telephone number or facsimile machine number is a
                       toll-free number, a separate cost-free mechanism including a website
                       address or email address, for a recipient to transmit a request pursuant to
                       such notice to the sender of the message shall also be provided. A local
                       telephone number also shall constitute a cost-free mechanism so long as
                       recipients are local and will not incur any long distance or other separate
                       charges for calls made to such number. The telephone and facsimile
                       numbers and cost-free mechanism identified in the notice must permit an
                       individual or business to make a request to prevent the transmission of
                       future unsolicited advertisements twenty-four hours a day, seven days a
                       week.
               3.      Any person who has received a telefacsimile transmission in violation of
                       this section may bring an action in his own name to recover his actual
                       damages or one hundred dollars, whichever is greater.


       40.     Plaintiff and each class member suffered damages as a result of receipt of the

unsolicited faxes, in the form of paper and ink or toner consumed as a result.

                                    CLASS ALLEGATIONS

       41.     Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), Plaintiff brings this claim on behalf of

a class, consisting of (a) all persons with New York fax numbers (b) who, on or after a date three

years prior to the filing of this action, (CPLR §214) (c) were sent faxes by or on behalf of

                                                  7
Case 2:20-cv-05686-SJF-AKT Document 1 Filed 11/23/20 Page 8 of 12 PageID #: 8



Defendant Docsbackoffice.com, Inc., promoting its goods or services for sale (d) with respect to

which Defendants did not have evidence of consent or an established business relationship prior

to sending the fax.

       42.     The class is so numerous that joinder of all members is impractical. Plaintiff

alleges on information and belief that there are more than 40 members of the class.

       43.     There are questions of law and fact common to the class that predominate over

any questions affecting only individual class members. The predominant common questions

include:

               a.      Whether Defendants engaged in a pattern of sending unsolicited fax

                       advertisements; and

               b.      Whether Defendants thereby violated New York General Business Law

                       §396-aa.

       44.     Plaintiff will fairly and adequately protect the interests of the class. Plaintiff

has retained counsel experienced in handling class actions and claims involving unlawful business

practices. Neither Plaintiff nor Plaintiff’s counsel have any interests which might cause them not

to vigorously pursue this action.

       45.     Plaintiff’s claims are typical of the claims of the class members. All are based on

the same factual and legal theories.

       46.     A class action is the superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of separate

claims against Defendants is small because it is not economically feasible to bring individual

actions.

       47.     Management of this class action is likely to present significantly fewer difficulties

that those presented in many class actions, e.g. for securities fraud.

               WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff

and the class and against Defendants for:


                                                  8
Case 2:20-cv-05686-SJF-AKT Document 1 Filed 11/23/20 Page 9 of 12 PageID #: 9



            a.    Statutory damages of $100 per fax;

            b.    Costs of suit;

            c.    Such other or further relief as the Court deems just and proper.




                                        /s/ Tiffany N. Hardy
                                        Tiffany N. Hardy


Tiffany N. Hardy
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
courtecl@edcombs.com

Adam J. Fishbein
ADAM J. FISHBEIN, P.C.
735 Central Avenue
Woodmere, New York 11598
(516) 668-6945
fishbeinadamj@gmail.com




                                            9
Case 2:20-cv-05686-SJF-AKT Document 1 Filed 11/23/20 Page 10 of 12 PageID #: 10



                                NOTICE OF ASSIGNMENT

      Please be advised that all rights relating to attorney’s fees have been assigned to counsel.



                                            /s/ Tiffany N. Hardy
                                            Tiffany N. Hardy



Tiffany N. Hardy
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                               10
Case 2:20-cv-05686-SJF-AKT Document 1 Filed 11/23/20 Page 11 of 12 PageID #: 11




                                EXHIBIT A
Case 2:20-cv-05686-SJF-AKT Document 1 Filed 11/23/20 Page 12 of 12 PageID #: 12
